                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION



JAMES SHAFFER, et ux., et al.                        )
                                                     )
                Plaintiffs,                          )
                                                     )
HMC/CAH CONSOLIDATED, INC.                           )
A Delaware corporation,                              )
                                                     )
                Nominal Plaintiff                    )      Case No. 4:18-cv-00601-NKL
                                                     )
       v.                                            )
                                                     )
                                                     )
HEALTH ACQUISITION COMPANY LLC,                      )
A West Virginia limited liability company,           )
et al.,                                              )
                                                     )
                                                     )
                Defendants                           )
                                                     )


SUGGESTIONS IN SUPPORT OF UNOPPOSED MOTION FOR ORDER EXTENDING
           DATES IN SCHEDULING ORDER AND TRIAL DATE

       Plaintiffs submit these suggestions in support of their motion to extend the dates in the

scheduling order.

       Rule 16.3(a)1 of this Court provides that dates in a scheduling order may be extended based

on a demonstrated specific need for the extension. Plaintiffs believe this requirement is satisfied

by the facts set forth in their motion. The motion for an extension must also contain a detailed

proposed amendment to the existing scheduling order. The amended dates Plaintiffs are seeking

at this time are also set forth in the motion. Other dates such as a pretrial and trial date are

dependent on the Court’s calendar. Because Plaintiffs are requesting an extension of discovery,

the Rule requires that the remaining discovery be specifically described. This requirement is

                                                1

            Case 4:18-cv-00601-NKL Document 93 Filed 06/18/19 Page 1 of 3
difficult to meet in this instance, based on the circumstances set forth in the motion. At a minimum,

after reasonable document production, depositions will be taken of the Defendants and presumably

of the Plaintiffs, in addition to experts. There will also be depositions of witnesses in the categories

of former administrators of some of the hospitals and persons who worked at the management

company, EMPOWER HMS. It is simply not practical at this juncture to state the name of each

such person or the date, time and place of the deposition.

        The Court must find good cause for the extension. See, e.g., Lovvorn v. Ryder Integrated

Logistics, Inc., No. 4:18-00732-CV-RK (W.D. Mo., March 25, 2019) (primary consideration in

determining good cause is moving party’s diligence in attempting to meet the scheduling order,

citing Bradford v. Dana Corp., 249 F.3d 807, 809 (8th Cir. 2001)). Plaintiffs submit that the motion

demonstrates good cause. The motion also shows that there has been an active effort to conduct

discovery and that disabling circumstances have prevented the accomplishment of significant

discovery. These are in the form of the numerous objections to production of documents, the

Defendants’ ultimate claim to have no documents and the need to obtain critical documents from

third parties.

        Bradford, supra, also notes some consideration is given to possible prejudice to the

opposing party but here counsel for Defendants White, Nusbaum and HAC and Defendant Perez

have not objected to this motion.

                                             Conclusion

        For the foregoing reasons, Plaintiffs request the extensions of the scheduling order set forth

in their motion.




                                                   2

          Case 4:18-cv-00601-NKL Document 93 Filed 06/18/19 Page 2 of 3
                                              Respectfully submitted,

                                              Wood Law Office LLC

                                              By: /s/C. Brooks Wood
                                              C. Brooks Wood, Mo. Bar 24077
                                              1600 Genesee St., Ste. 455
                                              Kansas City, Missouri 64102
                                              816-469-5005
                                              bwood@bwoodlawllc.com

                                              Attorney for Plaintiffs

I certify that on this 18th day of June, 2019, I filed the foregoing document electronically with the

Clerk of the Court by using the CM/ECF system, a true copy thereby to be furnished to all counsel

of record and served a copy on Defendant Perez by email to APBJAP@gmail.com.



                                              /s/C. Brooks Wood




                                                 3

          Case 4:18-cv-00601-NKL Document 93 Filed 06/18/19 Page 3 of 3
